OPINION AND ORDER

EMORY SEKAQUAPTEWA, Chief Justice.
Appellant’s December 16, 2002 request for a rehearing and reconsideration of our November 22, 2002 adjudication of this matter is DENIED. Rule 37(j) of the H.I.R.C.C.P provides that “[t]he appellate court shall decide all cases upon the briefs, memoranda and statements” of the case. Oral arguments may be heard when a party requests them and shows to this Court that they will aid in the decision making process or may be granted mia sponte. This case was adjudicated after review of a voluminous record, including numerous memorandums from both parties. In this particular case, oral arguments were unnecessary.
Appellant’s objection to this Court’s substantive ruling has no merit. Accord and Satisfaction is ordinarily a question of fact. Hearst Corp. v. Cuneo, Inc., 291 F.2d 714, 719 (7th Cir. 1961); 1 Am.Jur.2d, Accord and Satisfaction § 57 and cases cited therein. But this Court reviews, de novo, questions of law or mixed questions of law and. fact. Coin v. Mowa, (1997) (AP-005-95). This Court has the discretion to review the Trial Court’s application of the law to the facts of a case. However, the Trial Court’s ultimate factual finding, that Accord and Satisfaction occurred, was not disturbed.
IT IS SO ORDERED.